Citation Nr: 1544111	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  07-35 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a cognitive disorder, to include memory loss.  


REPRESENTATION

Veteran represented by:	Maxwell D. Kinman, Attorney at Law


ATTORNEY FOR THE BOARD

A. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

With regard to the claim for service connection for bilateral hearing loss, the Board remanded the Veteran's claim for additional development in August 2011, October 2013, and February 2014.  Because the Board's most recent order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

With regard to the claim for service connection for a cognitive disorder, to include memory loss, in an August 2011 decision, the Board denied the Veteran's claim. The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In May 2012, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a joint motion for partial remand (JMR).  The Board once again denied the Veteran's claim in an October 2013 decision.  The Veteran appealed the decision to the Court.  In November 2014, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a second joint motion for partial remand

In January 2015, the Veteran's representative wrote a letter requesting a copy of a March 2014 VA examination, and then 30 days to provide comment.  This document was provided to the representative and more than 40 days were allowed for submission of any comment.   However, no comment was received. 

The issue of entitlement to service for a cognitive disorder, to include memory loss being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Symptoms of hearing loss were not chronic in service. 

2.  Symptoms of hearing loss were not continuous since service. 

3.  Hearing loss did not manifest to a compensable degree within one year of service separation. 

4.  The Veteran's currently diagnosed bilateral hearing loss is not causally or etiologically related to his military service to include any noise exposure therein.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records and private treatment records have been obtained and associated with the claims file.  

With regard to the claim being decided herein, the Board last remanded the claim to obtain an additional medical opinion.  The AOJ obtained additional etiological opinions in March and December 2014.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran was provided with a VA examination and numerous etiological opinions were obtained (the reports of which have been associated with the claims file).  As noted, the Board most recently remanded the claim to obtain an additional medical opinion and two more opinions were obtained.  The Board finds the most recent opinion to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the opinion in the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted or the etiological opinions obtained during the pendency of the appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran filed a formal claim seeking service connection for hearing loss in July 2006, asserting that his hearing loss resulted from exposure to aircraft during service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1133; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the Veteran's service separation document (DD-214) indicates that the Veteran's related civilian occupation was an electronics technician.  He was awarded a "Designated Aircrewman in P2V type aircraft as Julie/Jez Operator."    

The Veteran's service treatment records show no complaints of, or treatment for, any hearing problems during service.  Audiometric testing was not conducted at enlistment in June 1960.  The Veteran obtained 15/15 on whispered voice test.  He was afforded audiometric testing at his separation examination dated in June 1963.  Of note, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

At the separation physical in June 1963, the results of audiometric testing showed the following, with pure tone thresholds recorded in decibels (converted to ISO-ANSI standards):




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
25
30
LEFT
20
5
5
15
5

In August 1965, the Veteran underwent a medical examination for drill pay status.  Audiometric testing was not conducted at that time.  The Veteran obtained 15/15 on whispered voice test.  The Veteran denied ear, nose, and throat trouble on a report of medical history form prepared in conjunction with the examination.  

The Veteran submitted an uninterpreted audiogram dated in June 2005 from Ear, Nose and Throat Specialty Care of Minnesota, P.A., which indicated that the Veteran was assessed with known sensorineural hearing loss.  

At an October 2006 VA audiological examination, the examiner reviewed the Veteran's claims file and noted that the Veteran had normal thresholds by VA standards at his discharge examination.  The Veteran reported a history of military noise exposure during basic training and to planes while working on and around the flight line.  Audiometric testing revealed the following, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
65
75
70
LEFT
50
45
55
60
65


Speech discrimination testing was 96 percent in the right ear and 98 percent in the left ear.  The examiner indicated that the audiometric testing revealed bilateral sensorineural hearing loss.  The examiner opined that it was not likely that hearing loss was related to noise exposure while in service because the Veteran had normal hearing at his discharge from service.  

The Veteran submitted another uninterpreted audiogram dated in May 2009 from Westside Ear, Nose and Throat, P.C., which indicated that the Veteran had decreased hearing and a positive history of noise exposure.  He was assessed with moderate to severe sensorineural loss with good speech discrimination.  

VA treatment records dated in May 2011 reflect that the Veteran was assessed with bilateral moderate to severe sensorineural hearing loss.  

An etiological opinion was obtained from a VA audiologist in September 2011.  The examiner indicated that a whispered voice test is not considered a valid test of hearing ability.  He noted that the Veteran had normal hearing bilaterally by VA standards at his discharge from service.  The examiner indicated that he had converted the Veteran's 1963 audiometric results to the current ANSI standards.  He found that there was no evidence of a significant shift in thresholds from induction to discharge.  The examiner cited to the Institute of Medicine and noted that current science indicates that understanding the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely and that the evidence from laboratory studies in humans and animals is sufficient to conclude that the most pronounced effects of a given noise exposure on puretone thresholds are measurable immediately following the noise exposure.  The examiner concluded that given the normal hearing at discharge and no evidence of a significant shift in thresholds from induction to discharge, the Veteran's hearing impairment was less likely than not caused or aggravated by military noise exposure.  

An etiological opinion was once again obtained from a VA audiologist in December 2013.  The audiologist noted the results of the VA audiological examination in 2006 and the opinion obtained in 2011 and agreed with the opinions proffered at those times.  She reported that there was no evidence to suggest that the Veteran's hearing loss occurred during military service.  She indicated that the Veteran had normal hearing in both ears from 500-4000 Hertz at his separation from service and there was no evidence of sick calls or reports of hearing loss during service.  She concluded that the Veteran's delayed onset hearing loss was not from his military service.  She cited to the Institute of Medicine reference which indicates that understanding the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely.  She noted that it was outside the scope of audiology to determine exactly which malady or disorder was causing the Veteran's current hearing loss.  She opined that based on the Veteran's age and history, his hearing loss was less likely due to the military and more likely due to some other factors such as aging, civilian noise exposure, medications, etc.      

An etiological opinion was obtained from a VA Ear, Nose and Throat (ENT) physician in March 2014.  The physician reviewed the Veteran's claims file and noted that the Veteran worked around aircraft while in the service and had noise exposure.  The physician noted that the November 1963 audiogram was normal except at 6000 Hertz and that was the last and only record of normal hearing found in the claims file.  Audiograms dated in October 2006 and May 2009 were noted to confirm bilateral sensorineural hearing loss.  The examiner included that results of the October 2006 audiogram and incorrectly noted that the Veteran entered service with normal hearing, sustained noise exposure, had no exit audiogram, and now has moderate hearing loss bilaterally.  As noted, the Veteran was not afforded an entrance audiogram and an audiogram was indeed conducted at his discharge.  The examiner indicated that in the absence of evidence that the Veteran had a normal audiogram prior to any noise exposure that may have occurred following military service, it was reasonable to conclude that noise exposure during service contributed to his hearing loss.  

The claims file was sent back to the VA ENT physician in December 2014 so he could again review the claims file and provide the requested opinion based on an accurate medical history for the Veteran.  The ENT indicated that the first record of any hearing loss was an audiogram dated in October 2006 at which time the Veteran was diagnosed with bilateral sensorineural hearing loss.  He acknowledged that an audiogram was not conducted at the Veteran's entrance examination in 1960.  He noted that there was controversy regarding the exit audiogram performed in 1963 where the Veteran was noted to have normal hearing except at 6000 Hertz.  He stated that the Veteran's hearing was normal at 3000 and 4000 Hertz and that the average at those ranges was normal and thus the Veteran had normal hearing at his discharge in 1963.  The ENT indicated that acoustic trauma produces hearing loss immediately following the trauma, so the Veteran's current bilateral sensorineural hearing loss, first documented in 2006, forty-three years after service, cannot be attributed to his noise exposure on the flight line while in service.  The ENT noted that a possible etiology of the hearing loss could be the Veteran's personal history of hunting his whole adult life without hearing protection.  He concluded that it was less likely than not that the Veteran's hearing loss was causally or etiologically related to his active service, including any acoustic trauma to which he was exposed on the flight line.  His rationale was that the Veteran had a normal audiogram at discharge in 1963 and the first documentation of any hearing loss was in 2006, forty-three years after the Vetera left service as well as the Veteran's post-service history of hunting without hearing protection.  

As an initial matter, the Board has determined that the 38 C.F.R. § 3.303(b) presumptions have not been met.  This is so because following service, the first medical evidence of bilateral hearing loss did not appear until 2005 (decades after separation from service), when the Veteran was evaluated by Ear, Nose and Throat Specialty Care of Minnesota, P.A. 

As such, there is no medical evidence showing that hearing loss was diagnosed for VA purposes either during service or within a year of service.  Likewise, bilateral hearing loss has not been continuous since service, as it was not shown by audiometric testing at separation physical.  

Even to the extent the Veteran would be competent to report diminished hearing acuity at separation, he would not be competent to diagnose hearing loss for VA purposes as such a determination would require both objective audiometric and speech recognition testing, which the Veteran could not perform on himself.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Therefore, the 38 C.F.R. § 3.303(b) presumptions have not been met.  Nevertheless, service connection may be granted if the evidence establishes a nexus between the bilateral hearing loss and the Veteran's military noise exposure.

Here, the Board finds that the competent evidence of record does not reveal a showing of a relationship between the Veteran's hearing loss disability and his period of service.  The principal evidence weighing against the Veteran's claim is the opinions of the VA examiners.  As recounted above, the Board obtained a VA examination and several opinions to investigate the etiology of the Veteran's bilateral hearing loss.  Unfortunately, while the VA examiners confirmed that the Veteran did have a hearing loss disability for VA purposes, the examiners provided well-supported opinions explaining exactly why it was less likely than not that the Veteran's bilateral hearing loss was the result of his military noise exposure.  Additionally, after the March 2014 ENT proffered a positive nexus opinion, the claims file was returned to that physician because he had based that opinion on an inaccurate reading of the facts of the case.  The examiner provided an addendum opinion in December 2014 and found that the Veteran's hearing loss was less likely than not related to his military noise exposure.  In providing the December 2014 opinion, the examiner was fully apprised of the Veteran's military and post-military noise exposure and provided a complete rationale for the negative opinion.  

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  Yet, aside from statements that he was exposed to noise flying while in service, the Veteran has not provided any extensive descriptions of any changes in hearing acuity during service.

The Veteran is not considered to be competent to offer an opinion concerning either the etiology of his hearing loss as such determinations require both objective audiometric and speech recognition testing, which the Veteran cannot perform on himself.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As noted above, the VA examiners' opinions are the most probative evidence of record as to the etiology of the Veteran's hearing loss.  Based on this conclusion, the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military noise exposure.  Therefore, the criteria for service connection have not been met, and the Veteran's claim is denied.  
ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim for entitlement to service connection for a cognitive disorder, to include memory loss can be promulgated.  

The parties to the November 2014 Joint Motion for Partial Remand indicated that the Board failed to discuss a private medical opinion dated in April 2013 and a private neuropsychiatric evaluation dated in March 2009 and to consider whether a VA examination was warranted.  

The Veteran's service treatment records reflect that the Veteran was involved in an automobile accident in June 1962.  He was noted to have sustained a brain concussion and was unconscious for approximately twelve hours.  

The April 2013 private medical opinion indicates that the Veteran had been evaluated for complaints of memory loss and that it appeared that his concerns were related to a previous head injury sustained in 1962.  The practitioner did not provide a specific diagnosis related to the Veteran's memory problems nor did the practitioner provide a rationale for the opinion.  

In this case, the Veteran has not been afforded a VA examination with etiology opinion to assess his claim for service connection.  In light of the fact that the Veteran sustained a head injury in service and has current cognitive difficulties, the Veteran should be afforded a VA examination to determine whether he has a currently diagnosed cognitive disorder, and if so, whether it is related to service.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an examiner qualified per VBA Fast Letter 09-40 to conduct a traumatic brain injury (TBI) examination.  The examiner should determine whether the Veteran has any chronic residual disability from his head injury in 1962, to include memory loss, and if so, whether it is at least as likely as not (50 percent or greater) that the disability either began during or was otherwise caused by his military service.  In so doing, the examiner should consider the private medical opinions dated in July 2009 and April 2013.  A complete rationale should be provided for any opinion expressed. 

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


